Citation Nr: 1740942	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967 and from April 1967 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The April 2010 rating decision expressly denied the claim for TDIU and addressed the disability ratings of all of the Veteran's service-connected disabilities.  The Veteran limited his appeal to the issues noted above.  

In September 2016, the Board remanded the issues for further development.  The issues have been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 20 percent for DDD of the lumbar spine and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  At no time during the period on appeal has the Veteran's cervical DJD resulted in unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for cervical DJD have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5237, 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a) compliant notice in August 2009.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran contends that his cervical spine disability warrants a rating in excess of 30 percent.  Specifically, the Veteran reports daily neck pain, and monthly to bi-monthly flare-ups that cause the Veteran to be unable to move his neck.

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran's VA and private treatment records show complaints of neck pain with intermittent radiation to the right upper extremity with numbness.  A January 2011 MRI C-spine revealed severe multilevel degenerative disc disease with severe disk space narrowing at C3-4 through C6-C7.  A November 2012 private treatment note reflects that the treating physician reviewed the C-spine MRI and noted severe spinal stenosis.  The Veteran reported chronic neck pain everyday with discomfort into the left shoulder and numbness in the left arm.  He denied arm weakness or paresthesias in the hand.  His reflexes were normal active, and strength excellent with no sensory deficit.  A January 2013 private treatment note reflects that the Veteran was given a prescription for a Miami J collar to wear when he was the passenger in a car to avoid a serious extension/flexion injury or impact injury.  The examiner diagnosed cervical discogenic disease reasonably well tolerated in spite of pain complaint.

At a September 2009 VA C-spine examination, the Veteran reported constant daily pain and flare-ups he described as severe, occurred every 1 to 2 months, and lasted 1 to 2 days precipitated by lifting.  He stated the pain radiated to the left arm to the finger tips.  On physical examination, the Veteran's posture, head position, and gait were normal.  There was no cervical spine ankylosis.  There was guarding, pain with motion, and tenderness.  There was no evidence of spasm, atrophy, or weakness.  C-spine range of motion was flexion to 30 degrees, extension to 20 degrees, left and right lateral rotation to 70 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 30 degrees with objective evidence of pain on active range of motion.  Left and right lateral rotation after repetitive motion was reduced to 60 degrees by pain.  The examiner noted the Veteran had significant increased pain with sitting, and his activities are dependent on the length of time he spends in any particular position.

An October 2015 VA cervical spine examination reflects that the Veteran reported flare-ups, during which time the Veteran was unable to move his neck.  Range of motion testing showed flexion to 30 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 60 degrees.  The examiner noted pain on examination that caused functional loss.  There was no additional loss of function or range of motion after repetitive use testing.  There was no evidence of pain with weight bearing, localized tenderness or pain on palpation, guarding, muscle spasm.  The Veteran did not have any muscle atrophy, ankylosis, or intervertebral disc syndrome (IVDS) of the spine.  Sensory examination was normal.  There was mild numbness of the left upper extremity.  The examiner noted the functional impact of the Veteran's cervical spine condition on his occupational activities as problems with lifting and carrying and pain.  

After reviewing all the evidence in light of the above criteria, the Board finds that a rating in excess of 30 percent for cervical spine DJD is not warranted at any time during the period on appeal.  During the appeal period, the Veteran has not been diagnosed with unfavorable ankylosis of the entire cervical spine or with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Therefore the Veteran's symptoms are currently contemplated by the assigned 30 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243.  

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's current 30 percent evaluation is based on compensation for functional loss due to painful movement, and the evidence does not show that there is additional functional loss that is not compensated already in the currently assigned 30 percent evaluation.  In determining the Veteran's overall functioning, the Board has considered the DeLuca factors noted above, the Veteran's reported symptoms, the clinical records, and the VA examination reports.  

In light of the above medical and lay evidence, even when considering the Veteran's complaints of pain, and other functional loss factors discussed above, throughout the appeal period, the evidence does not show that there is functional loss more nearly approximating unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Although range of motion is limited, there has been no limitation of ROM or IVDS in the range required for a higher 40 percent rating under Diagnostic Codes 5003, 5242, or 5243.  In making this determination, the Board has consistently considered the impact of functional loss upon the Veteran's range of motion of the cervical spine.  Specifically, even when considering the impact of pain and flare-up conditions, the Veteran's pain has not been shown by competent credible evidence to cause a limitation of motion or other functional loss which would warrant a rating in excess of the current 30 percent.  Thus, when the ranges of motion in the neck are considered together with the evidence showing functional loss, to include the findings pertaining to normal muscle strength and the lack of evidence of muscle atrophy or ankylosis, the Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other functional loss, to warrant a rating in excess of 30 percent.  Therefore, a rating higher than 30 percent is not warranted based on the evidence of record.


ORDER

Entitlement to a disability rating in excess of 30 percent for DJD of the cervical spine is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review.

First, the Board notes that the October 2015 VA examiner noted mild left upper extremity numbness as a sign or symptom of radiculopathy.  However, when asked to indicate the nerve roots involved no response was provided, and as for indication of the severity of radiculopathy and side affected the examiner reported that neither the right or left side were affected.  These results appear to contradict each other and clarification is necessary to determine whether the Veteran has radiculopathy that is a result of his cervical spine disability.

As for the Veteran's claim for an increased rating for DDD of the lumbar spine, the Veteran has reported his lumbar spine disability has worsened in severity since the last VA examination.  Specifically, in an April 2016 claim for increase the Veteran stated he received treatment at Viera VA Outpatient Clinic on January 9, 2016.  After review of the claims file, the Board finds that those treatment records have not been associated with the claims file and the record may be incomplete.  

With regard to the claim for TDIU due to service-connected disabilities, the Board notes that the Veteran is service connected for bilateral flat feet, DJD of the cervical spine, DJD of the lumbosacral spine, DJD of the left shoulder, tinnitus, bilateral hearing loss, arthritis of the temporomandibular joint, and arthritis of the left hand, for a combined total rating of 80 percent.  In the September 2015 remand, the examiner was asked to opine whether it is at least as likely as not that the Veteran's service-connected disabilities either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In a March 2016 VA opinion, the examiner noted the individual functional impacts and limitations of the Veteran's cervical spine, thoracolumbar spine, left shoulder, and left hand arthritis on his ability to work and stated any and all activities would need to be adapted to these limitations for each disability.  Functional capabilities related to his service-connected TMJ, tinnitus, and hearing loss were reported to be beyond the scope of the examiner's expertise.  

Although not absolutely required as a matter of statute, regulation or policy, whether a comprehensive "combined-effects" medical examination report or opinion is necessary to decide a multiple-disability TDIU claim must be determined on a case-by-case basis, and is dependent on the evidence of record.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

As the Veteran has multiple service-connected disabilities, and the examiner has noted limitations and functional impacts of a majority of them on his ability to work that would need to be accommodated or adapted to, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any outstanding VA and private treatment records pertinent to the claim on appeal, to specifically include any January 2016 VA treatment for the service-connected lumbar spine disability as reported by the Veteran.  

2.  Thereafter, schedule the Veteran for a VA examination to assess the current severity of the Veteran's service-connected degenerative disc disease of the lumbar spine.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.

The examiner should also provide an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding him from securing or following a gainful occupation.  

In providing an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

3. Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


